Citation Nr: 0713356	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-12 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a septum 
deviation, and if so, whether service connection may be 
granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from April 1956 to October 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.  

In the April 2004 Statement of the Case, the RO reopened the 
previously denied claim of service connection for a deviated 
septum and denied the issue on the merits.  The requirement 
of submitting new and material evidence to reopen a claim is 
a material legal issue the Board is required to address on 
appeal despite the RO's  action.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380, 1383-1384 (Fed. Cir. 1996).  As such, the issue has 
been captioned as set forth above.


FINDINGS OF FACT

1.  Entitlement to service connection for a septum deviation 
was denied by the RO in a rating decision dated in March 
1957.  This decision was confirmed in a subsequent confirmed 
rating decision of the RO dated in April 1957; and the 
veteran did not perfect a substantive appeal.

2.  Evidence submitted since the April 1957 RO decision 
confirming the previously denied claim of entitlement to 
service connection for septum deviation relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

3.  Septum deviation was aggravated by the veteran's period 
of active service.



CONCLUSIONS OF LAW

1.  The unappealed April 1957 RO decision confirming the 
previously denied claim of service connection for septum 
deviation is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.104(a), 20.1103 (2006).

2.  Subsequent to the April 1957 RO decision that confirmed 
the previously denied claim of entitlement to service 
connection for septum deviation, new and material evidence 
sufficient to reopen the claim was received.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2006).

3.  The criteria for entitlement to service connection for 
septum deviation have been met.  38 U.S.C.A. §§ 1131, 1132, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the veteran, or be of assistance to 
this inquiry.  

In the decision below, the Board reopens the previously 
denied claim of service connection for septum deviation and 
grants the claim on the merits.  The RO will be responsible 
for addressing any notice defect with respect to the rating 
and effective date elements when effectuating the award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).


Service connection

The veteran contends that an in-service incident aggravated a 
preexisting deviated nasal septum.  Having carefully 
considered the appellant's contentions in light of the 
evidence of record and the applicable law, the Board finds 
that the weight of such evidence is in approximate balance.  
The claim will be reopened and the benefit granted.  38 
U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2006).  A veteran who served during peacetime for 
six months, as the veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on the entrance examination.  38 U.S.C.A. § 
1132 (West 2002).
 
The presumption of soundness attaches only where there has 
been an induction examination that did not detect or note the 
disability that the veteran later complains about.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
expressly provide that the term "noted" signifies "[o]nly 
such conditions as are recorded in examination reports."  38 
C.F.R. § 3.304(b) (2006).  A "[h]istory of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  Id. at 
(b)(1).  

In Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004) it was 
in part held that  when no pre-existing condition is noted 
upon entry into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the government to 
rebut the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability was both pre-existing 
and not aggravated by service.  The government may show a 
lack of aggravation by establishing that there was no 
increase in disability during service or that any "increase 
in disability [was] due to the natural progress of the" pre-
existing condition.  38 U.S.C. § 1153 (West 2002).  If this 
burden is met, then the veteran is not entitled to service-
connected benefits.  However, if the government fails to 
rebut the presumption of soundness, the veteran's claim is 
one for service connection. This means that no deduction for 
the degree of disability existing at the time of entrance 
will be made if a rating is awarded.  See 38 C.F.R. § 3.322 
(2006).

Conversely, Wagner held that if a pre-existing disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service connection for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder.  In that case 38 U.S.C.A. § 1153 applies 
and the burden falls on the veteran to establish aggravation.  
See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If 
the presumption of aggravation under 38 U.S.C.A. § 1153 
arises, the burden shifts to the government to show a lack of 
aggravation by establishing "that the increase in disability 
is due to the natural progress of the disease."  38 U.S.C. § 
1153 (West 2002 & Supp. 2005); see also 38 C.F.R. § 3.306 
(2006); Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096 
(Fed. Cir. 2004)

In sum, the law holds that if a veteran has a condition that 
pre-existed his military service, the issue becomes whether 
the disease or injury was aggravated during service.  A pre-
existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002 & Supp. 
2005); 38 C.F.R. 3.306(b) (2006); Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).  

Under the regulatory definition of new and material evidence 
applicable to this case, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In a decision dated in March 1957, the RO denied the 
veteran's claim of entitlement to service connection for 
septum deviation.  At the time of this decision, the medical 
evidence of record included the veteran's service medical 
records.

The veteran's report of medical examination, dated in 
November 1955 and conducted in conjunction with his entrance 
into service, showed that upon clinical evaluation of the 
nose, his septum moderately deviated to the left.  It was 
said to be asymptomatic.  His separation report of medical 
examination dated in September 1956 showed that upon clinical 
evaluation of the nose, there was septal deflection to the 
"right with 75 percent obstruction."  It was noted that he 
had a history of nasal deflection to the right for the 
preceding three years.  The examiner concluded that 
deflection of the nasal septum to the right had been caused 
by trauma when playing football in college.  The examiner 
also indicated that although the disorder existed prior to 
service, it was "aggravated by the [A]rmy."

The evidence also included a private medical record from T. 
R. O'Rourk, M.D., dated in February 1957, which showed that 
the veteran was diagnosed with marked deviation and 
thickening of the septum to the right with large spurs, 
bilaterally.  A December 1953 history  (i.e., prior to 
service entrance) of a submucous resection was noted.

In its March 1957 decision, the RO determined that as there 
was no evidence of treatment during service, service 
connection was not warranted.  The veteran then submitted a 
private medical record from G. H. Gottschalk, M.D., received 
by the RO in April 1957, showing, in part, that the veteran 
had been treated in January 1957 for chronic nasal 
obstruction.  The impression was deviated septum and dorsum 
of the nose.

In an April 1957 letter, the veteran's spouse stated that the 
veteran had surgery on his nose approximately three years 
prior to his entrance into service, and that he had 
experienced difficulty breathing in service for which he had 
several unsuccessful attempts in correcting the problem.  She 
added that his symptoms had continued since separation from 
service.  

In its April 1957 decision, the RO confirmed the prior denial 
stating that the additional evidence did not warrant a change 
in the service-connected status.  The veteran was notified of 
this decision and of his appellate rights by letter dated on 
April 10, 1957.  He did not appeal this decision, thus the 
denial became final.  38 U.S.C.A. §§ 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 20.1103 (2006).

In his October 2002 attempt to reopen his claim, the veteran 
submitted a letter authored by Dr. S. Magaldi, dated in May 
2003, who reported that the veteran had been treated in 
February 1998 for difficulty breathing.  Dr. Magaldi 
indicated that he had examined the veteran's November 1955 
entrance examination report and his September 1956 separation 
examination report, and opined that the veteran's aggravation 
of his nose disability could have been caused by a direct 
trauma as shown on his separation examination report.

In a June 2003 letter, H. N. Ho, M.D. reported that the 
veteran had a deviated septum with nasal turbinate 
hypertrophy which had been corrected in February 1998.  Dr. 
Ho indicated that upon review of the veteran's records, it 
appeared as though it was as likely as not that his septal 
deflection was aggravated during nasal trauma suffered while 
on active duty.  Dr. Ho stated that the veteran had reported 
he incurred two incidents of nasal trauma during service, 
including once with a rifle butt.

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for septum deviation.  The letters from Drs. 
Magaldi and Ho are clearly new as they were not previously of 
record.  The letters are material in that, when the 
underlying facts are presumed credible, they relate to the 
previously unestablished fact that the veteran has septum 
deviation which was aggravated during service, which would be 
necessary to substantiate the claim.  In particular, Dr. Ho's 
reporting of the veteran's account is the first time VA has 
been so advised of these events.  Cf.  Reonal v. Brown, 5 
Vet. App. 458, 460-461 (1993) (Holding that in the context of 
analyzing a petition to reopen a previously denied claim, 
reiteration of a previously rejected factual account is not 
"new" evidence).  

Accordingly, the issue of entitlement to service connection 
for septum deviation is reopened.

As to the merits of the claim, the presumption of sound 
condition is rebutted as the veteran's entrance examination 
report clearly shows that the veteran had a pre-existing 
septum deviation prior to his entrance into service.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  

The issue thus becomes whether the veteran's pre-existing 
disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.

Because the claim is reopened, examination of its merits as 
to all evidence of record is mandated.  The Board presently 
finds the September 1956, pre-separation examiner's report 
that the veteran's pre-existing disorder was "aggravated by 
the [A]rmy" to compel a conclusion that aggravation was then 
sustained.  

The law developed many years after the April 1957 denial of 
the claim provides that service medical records are highly 
probative as to the events occurring in service, as the 
records are generated with the specific purpose of 
ascertaining the individual's physical condition and are akin 
to statements of diagnosis and treatment.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (Observing that although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate if it 
assists in the articulation of the reasons for the Board's 
decision). 
  
This is apart from whatever evaluation may be made of the 
veteran's late report that he sustained two incidents of 
nasal trauma during the approximate six months of his active 
duty in 1956.  Stated alternatively, the May 2003 opinion of 
Dr. Magaldi and the June 2003 opinion of Dr. Ho have 
presently and primarily served to reopen the claim, which was 
denied in April 1957 under the then-applicable law.  

Additionally, there is no finding of record that any increase 
in the septum deviation in service was due to the natural 
progression of the pre-existing disorder.  38 U.S.C.A. § 1153 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.306(a) (2006).  As 
such,  the claim will be granted on the basis of the 
application of benefit of the doubt in the veteran's favor.

Further inquiry could be undertaken with a view towards 
development of the claim. However, under the "benefit-of- 
the-doubt" rule, where there exists "an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994).  Service connection for septum 
deviation is granted, with application of the benefit of the 
doubt provision.


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for septum 
deviation is reopened.  

Service connection for septum deviation is granted, subject 
to the statutes and regulations governing the payment of 
monetary awards.
.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


